838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin Ray BLACK, Plaintiff-Appellant,v.George W. WILSON, et al., Defendants-Appellees.
No. 87-5798.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff, a Kentucky prisoner, appeals the judgment of the district court which dismissed his 42 U.S.C. Sec. 1983 action.  In his complaint, the plaintiff alleged that he was transferred from the Kentucky prison system to the West Virginia State Prison at Moundsville, West Virginia, in violation of the fourteenth and eighth amendments.  The plaintiff further claimed that his fourteenth amendment right to due process was violated during a disciplinary proceeding at the Kentucky State Penitentiary (KSP).


3
After motions for summary judgment were filed by all parties, the district court entered an order dismissing the plaintiff's action.  In so doing, the district court concluded that the plaintiff had no state-created liberty interest from out of state transfer and that the plaintiff's due process rights were not violated by the actions of the KSP disciplinary committee.


4
We have carefully reviewed the record and the arguments of the parties.  Based on our review, we conclude the district court properly dismissed the complaint.  Accordingly, for the reasons set forth in the memorandum and order entered on June 16, 1987, the judgment of the district court entered on the same date is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.